Reinhard, C. J.
Dungan sued Coiling, who was principal, and Merritt and Crane, who were sureties on a promissory note. Coffing held a note against Dungan, which the defendants below pleaded as a set-off. Dungan replied showing that he was entitled to the benefit of the exemption laws, and asked to have the nóte declared upon set off to *389Mm as a portion of the $600 allowed Mm under the statute. The court overruled a demurrer to this reply. There was a trial and special finding by the court, and a conclusion of law that from the facts found the plaintiff, who is the appellee in this court, was entitled to have the' note sued on set off as exempt from execution. It is contended that the court erred, both in its ruling on the demurrer, and its conclusions of law upon the facts found specially.
Filed March 28, 1893.
, It is firmly settled by the decided cases in this State that an insolvent debtor, who is plaintiff in an action on a promissory note, may successfully claim such note as exempt from execution or other final process, as against a note, account, judgment, or other evidence of debt pleaded as a set-off to his note, and that he may do this by way of reply to the answer of set-off. Smith v. Sills, 126 Ind. 205; Coppage, Admr., v. Gregg, 1 Ind. App. 112.
The amount claimed by the appellants in their set-off was larger than that shown to be due on the note sued on by the appellee. The contention of appellant’s counsel, that for this reason the reply does not fully meet the answer of set-off, is. without merit. Whether the debt he owes the appellants is large or small does not affect Ms right of exemption of the note mentioned in the complaint and reply.
Judgment affirmed.